United States Court of Appeals
                      For the First Circuit

No. 05-2098
No. 05-2181

                           ATTREZZI, LLC,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

                         MAYTAG CORPORATION,

              Defendant, Appellant/Cross-Appellee.


                               ERRATA

     The opinion of this Court, issued on January 27, 2006, should

be amended as follows.

     On cover page, replace present attorney listings with:

     Edward A. Haffer with whom Sheehan Phinney Bass & Green, P.A.
was on brief for defendant.
     James G. Goggin with whom Peter S. Black and Verrill Dana, LLP
were on brief for plaintiff.

     On page 2, line 1, delete comma after "LLC" and insert comma
after "("Attrezzi LLC")".